Exceptions overruled. This is an action of tort by a woman *779and her husband to recover respectively for personal injuries and consequential damages resulting from her falling in the entranceway of the defendant’s store in Medford on April 5,1958. It was contended that she tripped on a metal strip or edging which set off the terrazzo floor of the entranceway from the sidewalk. There was no error in the direction of verdicts for the defendant. Photographs of the locus, on which the place of her fall appears to have been marked, were presented with the plaintiffs’ bill of exceptions and disclose no condition which could be found dangerous or unsafe. No different concept is afforded by the multitude of characterizing adjectives employed in the testimony of the plaintiffs by way of description. See Grace v. Boston Elev. Ry. 322 Mass. 224, 227; Foley v. Boston & Maine R.R. 193 Mass. 332, 335.
Irving J. Pinta, (Norman Kerman with him,) for the plaintiffs.
Thomas 3. Mahony dfr Edward F. Mahony for the defendant, submitted a brief.